Hill, C. J.
This is the third appearance of this case before this court. First, it was here on exceptions to the overruling of a demurrer and the allowance of an amendment to the petition, and this court held that the petition set out a cause of actiun. News Publishing Co. v. Lowe, 8 Ga. App. 333 (69 S. E. 128). Second, it was here on exception to a judgment awarding a nonsuit; and this court reversed that judgment, it being held that the plaintiff proved his ease as laid, and that the alleged publication was prima facie libelous. Lowe v. News Publishing Co., 9 Ga. App. 103 (70 S. E. 607). It is now here for the purpose of having the trial of the ease reviewed on the facts, on exception to the judgment overruling the defendant’s motion for a new trial. A careful examination of the record shows that the evidence in behalf of the plaintiff entitled him to recover damages for the libel, and that the evidence in behalf of the defendant was material only on the question of mitigation of damages. The motion for new trial contains several objections to excerpts from the charge of the court. These excerpts, considered in connection with the charge as a whole and in the light of the issues raised by the evidence, are, without material error. No prejudicial error of law appears, substantial justice was reached by the verdict, and the litigation should end. Judgment affirmed.